Case 8:21-cv-00338-CJC-ADS Document 23-2 Filed 05/12/21 Page 1 of 3 Page ID #:125



   1   DAVIDA BROOK (275370)
       dbrook@susmangodfrey.com
   2   KRYSTA KAUBLE PACHMAN (280951)
       kpachman@susmangodfrey.com
   3   SUSMAN GODFREY L.L.P.
       1900 Avenue of the Stars, Suite 1400
   4   Los Angeles, CA 90067
       Phone: (310) 789-3100; Fax: (310) 789-3150
   5
       ARUN SUBRAMANIAN (Pro Hac Vice)
   6   asubramanian@susmangodfrey.com
       SUSMAN GODFREY L.L.P.
   7   1301 Avenue of the Americas, 32nd Fl.
       New York, NY 10019-6023
   8   Phone: (212) 336-8330; Fax: (212) 336-8340
   9   (See additional counsel on signature page)
  10   Attorneys for Plaintiff
  11

  12
                            UNITED STATES DISTRICT COURT
  13
                          CENTRAL DISTRICT OF CALIFORNIA
  14
                                   SOUTHERN DIVISION
  15

  16    JANE DOE on behalf of herself and all       Case No. 8:21-CV-00338-CJC-ADS
        others similarly situated,
  17
                                                    Hon. Cormac J. Carney
  18                             Plaintiff,
        v.                                          CLASS ACTION
  19

  20    MINDGEEK USA INCORPORATED,                  DECLARATION OF KRYSTA
        MINDGEEK S.A.R.L., MG                       KAUBLE PACHMAN IN SUPPORT
  21    FREESITES, LTD (D/B/A PORNHUB),
        MG FREESITES II, LTD, MG                    OF PLAINTIFF’S MOTION TO
  22    CONTENT RT LIMITED, AND 9219-               APPOINT INTERIM LEAD CLASS
        1568 QUEBEC, INC. (D/B/A                    COUNSEL PURSUANT TO FED. R.
  23    MINDGEEK),
                                                    CIV. P. 23(G)
  24                             Defendants.
                                                    Date: June 14, 2021
  25
                                                    Time: 1:30 p.m.
  26                                                Courtroom: 9B
  27
                                                    Jury Trial Demanded
  28



       8136061v1/016926
Case 8:21-cv-00338-CJC-ADS Document 23-2 Filed 05/12/21 Page 2 of 3 Page ID #:126



   1           I, Krysta Kauble Pachman, do hereby declare and state as follows:
   2           1.         I am an active member of the State Bar of California in good standing,
   3   I am a Partner at the law firm of Susman Godfrey L.L.P., and counsel of record for
   4   plaintiff Jane Doe (“Plaintiff”) in the above-captioned action. I have personal
   5   knowledge of the matters set forth in this declaration, and if called upon as a witness
   6   I could and would testify competently thereto.
   7           2.         I make this declaration in support of Plaintiff’s motion to appoint
   8   interim class counsel.
   9           3.         A copy of Susman Godfrey LLP’s firm resume is attached as Exhibit 1.
  10           4.         A copy of my Susman Godfrey profile is attached as Exhibit 2.
  11           5.         A copy of Davida Brook’s Susman Godfrey profile is attached as
  12   Exhibit 3.
  13           6.         A copy of Arun Subramanian’s Susman Godfrey profile is attached as
  14   Exhibit 4.
  15           7.         A copy of Emily Cronin’s Susman Godfrey profile is attached as Exhibit
  16   5.
  17           I declare under penalty of perjury under the laws of the State of California that
  18   the foregoing is true and correct.
  19           Executed this 12th day of May, 2021 at Los Angeles, California.
  20

  21                                             /s/ Krysta Kauble Pachman
                                                 Krysta Kauble Pachman
  22

  23

  24

  25

  26

  27

  28
                                                      2

       8136061v1/016926
Case 8:21-cv-00338-CJC-ADS Document 23-2 Filed 05/12/21 Page 3 of 3 Page ID #:127



   1                             CERTIFICATE OF SERVICE
   2           I hereby certify that on May 12, 2021, I electronically filed the foregoing
   3   document with the clerk of the Court and served counsel of record via the CM/ECF
   4   system.
   5
                                                     /s/ Krysta Kauble Pachman    
   6                                                 Krysta Kauble Pachman
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 3

       8136061v1/016926
